DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

January 14, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Medicaid Eligibility, Benefits, and Appeals

Today CMS put on display in the Federal Register a Notice of Proposed Rulemaking (NPRM)
titled “Medicaid Eligibility Expansion Under the Affordable Care Act of 2010, Part 2” (CMS2334-P). The NPRM provides further guidance to assist states with implementing the Affordable
Care Act’s plan for achieving a simple, streamlined system of affordable health care for nearly
all Americans. It will be formally published on January 22, 2013.
The NPRM is intended to complement the Final Rule published on March 23, 2012, titled
“Medicaid Eligibility Expansion Under the Affordable Care Act of 2010” (CMS-2349-F).
• It reflects new and more streamlined eligibility rules.
• It proposes a structure and processes with state options for Medicaid and CHIP eligibility
appeals and notices that promotes coordination with the Exchanges.
• It includes provisions related to Medicaid Essential Health Benefits for the new lowincome adult population that will become eligible for Medicaid in 2014.
• It proposes to codify additional eligibility categories authorized in CHIPRA and the
Affordable Care Act, such as former foster care children, deemed newborns (as amended
by CHIPRA), family planning coverage through the state plan, and coverage of lawfully
residing children and pregnant women.
The rule is available at: https://www.federalregister.gov/public-inspection. Public comments are
due February 13, 2013. Please refer to the Federal Register for information about how to submit
comments.

